OPINION OF THE COURT
The Attorney General on behalf of the state has filed a skeleton transcript, together with a motion for the affirmance of the judgment in this case for failure to perfect the appeal. The defendant
[1] 16CJ p. 65 n. 58. *Page 436 
was indicted, tried, and convicted for the unlawful possession of intoxicating liquor under the provisions of chapter 118, Laws 1923. We had this chapter under consideration in State v. Armstrong, 31 N.M. 220, 243 P. 333. In that case we held the act to be unconstitutional and void. There is no law, therefore, under which the prosecution in this case can be sustained. The whole proceeding and sentence must consequently be held to be without force and effect.
It follows that the motion to docket and affirm should be denied, and the cause remanded to the district court with directions to set aside the judgment and sentence, and to discharge the defendant, and it so ordered.
BICKLEY and WATSON, JJ., concur.